Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 1 of 17 Page ID #:1347




   1 BROWNE GEORGE ROSS LLP
     Peter W. Ross (State Bar No. 109741)
   2   pross@bgrfirm.com
     Eric C. Lauritsen (State Bar No. 301219)
   3   elauritsen@bgrfirm.com
     2121 Avenue of the Stars, Suite 2800
   4 Los Angeles, California 90067
     Telephone: (310) 274-7100
   5 Facsimile: (310) 275-5697
   6 Attorney for Defendant Onika Tanya
     Maraj p/k/a Nicki Minaj
   7
   8                                  UNITED STATES DISTRICT COURT
   9                 CENTRAL DISTRICT OF CALIFORNIA WESTERN DIVISION
  10
  11 TRACY CHAPMAN,                                   Case No. 2:18-cv-9088-VAP-SS
  12                     Plaintiff,                   DEFENDANT ONIKA TANYA
                                                      MARAJ’S RESPONSES TO
  13               vs.                                PLAINTIFF’S SEPARATE
                                                      STATEMENT OF UNDISPUTED
  14 ONIKA TANYA MARAJ p/k/a NICKI                    FACTS IN SUPPORT OF MOTION
     MINAJ and DOES 1-10,                             FOR PARTIAL SUMMARY
  15                                                  JUDGMENT
               Defendants.
  16                                                  Judge:    Hon. Virginia A. Phillips
                                                      Date:     September 14, 2020
  17                                                  Time:     2:00 pm
                                                      Crtrm.:   8A
  18
  19                                                  Date Filed:         October 22, 2018
                                                      Disc. Cutoff:       July 29, 2020
  20                                                  FPC:                October 5, 2020
                                                      Trial Date:         October 13, 2020
  21
  22
  23
  24
  25
  26
  27
  28
       1645051.1                                                     Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 2 of 17 Page ID #:1348




   1               Defendant Onika Maraj p/k/a Nicki Minaj hereby submits the statement of
   2 genuine disputes pursuant to Central District of California Local Rule 56-2 in
   3 opposition to the motion for summary judgment filed by plaintiff Tracy Chapman
   4 (“Chapman”). Numbered items 1-39 below correspond to numbering utilized in
   5 Chapman’s Separate Statement of Undisputed Material Facts in Support of Motion
   6 for Summary Judgment. Numbered items 40-51 below reflect additional material
   7 facts demonstrating a genuine disputed issue.
   8        PLAINTIFF’S UNDISPUTED FACTS AND DEFENDANT’S RESPONSE
   9 ISSUE 1: Defendant Onika Tanya Maraj (“Maraj”) infringed on Plaintiff
  10 Tracy Chapman’s (“Chapman”) copyright in the track Baby Can I Hold You
  11 (the “Composition”) when she created an unauthorized derivative work
  12 entitled Sorry utilizing the Composition (“Infringing Work”).
  13       SUF Plaintiff’s Facts and Supporting                 Defendant’s Response and
  14       No.      Evidence                                    Supporting Evidence
  15       1.       Ms. Chapman wrote Baby Can I Hold           Undisputed
  16                You (the “Composition”) in 1982.
  17                Supporting Evidence: Declaration of
  18                Tracy Chapman (“Chapman Decl.”) at ¶
  19                2.1
  20       2.       On October 20, 1983, Ms. Chapman            Undisputed
  21                obtained a copyright registration for the
  22                Composition, from the United States
  23                Copyright Office.
  24                Supporting Evidence: Declaration of
  25                Nicholas Frontera (“Frontera Decl.”),
  26
  27   1
               The Declarations of Tracy Chapman and Nicholas Frontera can be found in
  28 the Appendix of Evidence at pp. 6 and pp. 34 respectively.
     1645051.1
                                              -1-                 Case No. 2:18-cv-9088-VAP-SS
                DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                    UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 3 of 17 Page ID #:1349




   1    SUF Plaintiff’s Facts and Supporting                     Defendant’s Response and
   2    No.        Evidence                                      Supporting Evidence
   3               ¶ 5, Ex. 4; id. at ¶ 27, Ex. 26; Chapman
   4               Decl. at ¶ 2.
   5    3.         Ms. Chapman is the sole owner of the          Undisputed
   6               copyright in the Composition.
   7               Supporting Evidence: Frontera Decl.
   8               ¶ 6, Ex. 5; id. at ¶ 27, Ex. 26; Chapman
   9               Decl. at ¶¶ 3-4.
  10    4.         In 2017, Ms. Maraj began recording a          Undisputed that Minaj began
  11               track entitled Sorry (the “Infringing         recording “Sorry” in 2017.
  12               Work”).                                       Disputed that “Sorry” is an
  13               Supporting Evidence: Frontera Decl.,          “Infringing Work” for purposes
  14               ¶ 7, Ex. 6 (Deposition of Onika Tanya         of this and all other of Plaintiff’s
  15               Maraj (“Maraj Dep.”) at 50:25-                undisputed facts that use the
  16               51:3).                                        phrase.
  17    5.         The Infringing Work features Nasir bin        Undisputed
  18               Olu Dara Jones p/k/a Nas (“Nas”).
  19               Supporting Evidence: Frontera Decl.,
  20               ¶ 7, Ex. 6 (Maraj Dep. at 52:11-12).
  21    6.         Ms. Maraj admits that the Infringing          Undisputed
  22               Work incorporates music and lyrics from
  23               the Composition.
  24               Supporting Evidence: Frontera Decl.,
  25               ¶ 8, Ex. 7 at p. 71 ¶¶ 19, 20; id. at ¶ 9,
  26               Ex. 8 at p. 81 (Suppl. Responses to RFA
  27               Nos. 8 and 10); see also id. at ¶ 10, Ex. 9
  28
       1645051.1
                                                  -2-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 4 of 17 Page ID #:1350




   1    SUF Plaintiff’s Facts and Supporting                     Defendant’s Response and
   2    No.        Evidence                                      Supporting Evidence
   3               (containing side by side comparison of
   4               the Composition and the Infringing
   5               Work).
   6    7.         Ms. Maraj admits that the Infringing          Undisputed
   7               Work incorporates a majority of the
   8               Composition’s lyrics.
   9               Supporting Evidence: Frontera Decl.,
  10               ¶ 8, Ex. 7 at p. 71 ¶¶ 19, 20; id. at ¶ 9,
  11               Ex. 8 at p. 81 (Suppl. Responses to RFA
  12               Nos. 8 and 10); see also id. at ¶ 10, Ex. 9
  13               (containing side by side comparison of
  14               the Composition and the Infringing
  15               Work).
  16    8.         Ms. Maraj admits that the Infringing          Undisputed
  17               Work incorporates part of the vocal
  18               melody from the Composition.
  19               Supporting Evidence: Frontera Decl.,
  20               ¶ 8, Ex. 7 at p. 71 ¶¶ 19, 20; id. at ¶ 9,
  21               Ex. 8 at p. 81 (Suppl. Responses to RFA
  22               No. 11); see also id. at ¶ 10, Ex. 9
  23               (containing side by side comparison of
  24               the Composition and the Infringing
  25               Work).
  26
  27
  28
       1645051.1
                                                  -3-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 5 of 17 Page ID #:1351




   1 ISSUE 2: Maraj’s conduct in creating the Infringing Work was willful because
   2 she knew she needed Chapman’s consent to create the Infringing Work, knew
   3 she did not have consent, and continued to work on the Infringing Work
   4 despite knowing she did not have Ms. Chapman’s consent.
   5    SUF Plaintiff’s Facts and Supporting                    Defendant’s Response and
   6    No.        Evidence                                     Supporting Evidence
   7    9.         Ms. Maraj “knew that [she] needed a          Undisputed. Minaj further notes,
   8               License to use the Composition in the        however, that Minaj’s inability to
   9               Infringing Work in order to include the      secure a license led her to in fact
  10               Infringing Work on [her] album               exclude “Sorry” from her album,
  11               Queen.”                                      rendering this undisputed fact
  12               Supporting Evidence: Frontera Decl.,         immaterial.
  13               ¶ 9, Ex. 8 at p. 80 (Suppl. Response to
  14               RFA No. 5).
  15    10.        Ms. Maraj began recording the                Undisputed.
  16               Infringing Work, without first seeking
  17               Ms. Chapman’s authorization to do so.
  18               Supporting Evidence: Frontera Decl.,
  19               ¶ 8, Ex. 7 at p. 71, ¶ 20.
  20    11.        On May 23, 2018, Ms. Maraj’s                 Undisputed.
  21               representative began the process of
  22               obtaining clearance to use the
  23               Composition in the Infringing Work.
  24               Supporting Evidence: Frontera Decl.,
  25               ¶ 11, Ex. 10 at p. 99; id. at ¶ 10, Ex. 11
  26               (Deposition of Deborah Mannis-
  27               Gardner (“Mannis-Gardner Dep.”) at
  28
       1645051.1
                                                 -4-                 Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 6 of 17 Page ID #:1352




   1    SUF Plaintiff’s Facts and Supporting                     Defendant’s Response and
   2    No.        Evidence                                      Supporting Evidence
   3               107:11-108:8, 132:10-11, 133:9-14).
   4    12.        On May 23, 2018, Ms. Maraj’s                  Undisputed.
   5               representative was informed that the
   6               Composition was not available for
   7               sampling.
   8               Supporting Evidence: Frontera Decl.,
   9               ¶ 11, Ex. 10 at p. 99; id. at, ¶ 10, Ex. 11
  10               (Mannis-Gardner Dep. at 109:10-
  11               110:14).
  12    13.        Ms. Maraj, again through her                  Undisputed.
  13               representatives, requested Ms.
  14               Chapman’s authorization to use the
  15               Composition in the Infringing Work.
  16               Supporting Evidence: Chapman Decl.,
  17               ¶ 5, Ex. 2 at p. 27; Frontera Decl., ¶ 13,
  18               Ex. 12 at p. 140; id. at ¶ 14, Ex. 13; id.
  19               at ¶ 10, Ex. 11 (Mannis-Gardner Dep. at
  20               112:19-114:3; 117:2-119:17, 120:20-
  21               121:12, 122:5-15; 126:7-131:18).
  22    14.        Ms. Chapman instructed her                    Undisputed.
  23               representative to deny Ms. Maraj’s
  24               request to use Ms. Chapman’s
  25               Composition in the Infringing Work.
  26               Supporting Evidence: Chapman Decl.,
  27               ¶ 5.
  28
       1645051.1
                                                 -5-                 Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 7 of 17 Page ID #:1353




   1    SUF Plaintiff’s Facts and Supporting                    Defendant’s Response and
   2    No.        Evidence                                     Supporting Evidence
   3    15.        Ms. Chapman’s denial was relayed to          Undisputed.
   4               Ms. Maraj through her representatives.
   5               Supporting Evidence: Chapman Decl.,
   6               ¶ 5, Ex. 2 at p. 25; Frontera Decl., ¶ 15,
   7               Ex. 14; id. at ¶ 10, Ex. 11 (Mannis-
   8               Gardner Dep. at 123:22-124:22; 126:7-
   9               131:18).
  10    16.        Ms. Maraj, through her representatives,      Undisputed.
  11               made another request for authorization
  12               from Ms. Chapman for use of the
  13               Composition in the Infringing Work.
  14               Supporting Evidence: Chapman Decl.,
  15               ¶ 6, Ex. 3 at pp. 31-32; Frontera Decl. at
  16               ¶ 4.
  17    17.        Ms. Maraj also made a personal attempt Undisputed.
  18               to reach out to Ms. Chapman on
  19               Twitter.
  20               Supporting Evidence: Frontera Decl.,
  21               ¶ 9, Ex. 8 at p. 83 (Suppl. Resp. to RFA
  22               No. 18).
  23    18.        Ms. Chapman was made aware of Ms.            Undisputed.
  24               Maraj’s requests.
  25               Supporting Evidence: Chapman Decl.,
  26               ¶ 6.
  27    19.        Ms. Chapman again denied the                 Undisputed.
  28
       1645051.1
                                                 -6-                 Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 8 of 17 Page ID #:1354




   1    SUF Plaintiff’s Facts and Supporting                    Defendant’s Response and
   2    No.        Evidence                                     Supporting Evidence
   3               requests.
   4               Supporting Evidence: Chapman Decl.,
   5               ¶ 6.
   6    20.        Ms. Chapman’s denial was                     Undisputed.
   7               communicated to Ms. Maraj’s
   8               representatives again on August 2,
   9               2018.
  10               Supporting Evidence: Chapman Decl.,
  11               ¶ 6 Ex. 3 at p. 31; Frontera Decl. at ¶ 4;
  12               id. at ¶ 26, Ex. 25 at p. 222.
  13    21.        On August 3, 2018, Ms. Maraj                 Undisputed.
  14               confirmed to Aston George Taylor that
  15               the Infringing Work would not be on
  16               her Album.
  17               Supporting Evidence: Frontera Decl.,
  18               ¶ 16, Ex. 15 at p. 13.
  19    22.        Ms. Maraj and Nas continued working          Disputed. Declaration of Eric C.
  20               on the Infringing Work after August 3,       Lauritsen (“Lauritsen Decl.”) at ¶
  21               2018.                                        2, Ex. A (“Maraj Tr.”) at 66:13-
  22               Supporting Evidence: Frontera Decl.,         23.
  23               ¶ 18, Ex. 17 at pp. 182-87; id. at ¶ 7,
  24               Ex. 6 (Maraj Dep. at 55:5-24, 56:15-19;
  25               56:10-24).
  26    23.        On August 5, 2018, Ms. Maraj                 Undisputed.
  27               informed Nas that the Infringing Work
  28
       1645051.1
                                                 -7-                 Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 9 of 17 Page ID #:1355




   1    SUF Plaintiff’s Facts and Supporting                   Defendant’s Response and
   2    No.        Evidence                                    Supporting Evidence
   3               was “not gonna get cleared.”
   4               Supporting Evidence: Frontera Decl.,
   5               ¶ 18, Ex. 17 at p. 187; id. at ¶ 7, Ex. 6
   6               (Maraj Dep. at 59:12-60:2).
   7               [CONFIDENTIAL]
   8    24.        On August 5, 2018, Ms. Maraj                Undisputed.
   9               confirmed to Nas that, “They saying
  10               [Ms. Chapman] don’t clear stuff[.] She
  11               was forced to with [another song] but
  12               took all the money cuz they put it out
  13               w/no approval.”
  14               Frontera Decl., ¶ 18, Ex. 17 at p. 187.
  15               [CONFIDENTIAL]
  16
  17 ISSUE 3: Maraj infringed on Chapman’s copyright when she (or others acting
  18 on her direct orders) distributed the Infringing Work.
  19    SUF Plaintiff’s Facts and Supporting                   Defendant’s Response and
  20    No.        Evidence                                    Supporting Evidence
  21    25.        On August 3, 2018, Ms. Maraj, sent          Undisputed.
  22               Aston George Taylor a direct message
  23               from her verified Instagram account
  24               asking him to world premiere the
  25               Infringing Work on his radio show the
  26               week her album Queen was released.
  27               Supporting Evidence: Frontera Decl.,
  28
       1645051.1
                                                 -8-                 Case No. 2:18-cv-9088-VAP-SS
            DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 10 of 17 Page ID #:1356




    1    SUF Plaintiff’s Facts and Supporting                     Defendant’s Response and
    2    No.        Evidence                                      Supporting Evidence
    3               ¶ 16, Ex. 15 at p. 147; id. at ¶ 17, Ex. 16
    4               (Deposition of Aston George Taylor
    5               (“Taylor Dep.”) at 159:1- 162:24).
    6    26.        Mr. Taylor indicated he would play the        Undisputed.
    7               Infringing Work on his show.
    8               Supporting Evidence: Frontera Decl.,
    9               ¶ 16, Ex. 15 at p. 147; id. at ¶ 17, Ex. 16
   10               (Taylor Dep. at 162:25-163:7).
   11    27.        On August 10, 2018, Ms. Maraj                 Undisputed
   12               messaged Mr. Taylor: “You got me
   13               tonight? The song is me & Nas[.] Send
   14               ur number[.]”
   15               Supporting Evidence: Frontera Decl.,
   16               ¶ 16, Ex. 15 at p. 148.
   17               [CONFIDENTIAL]
   18    28.        Mr. Taylor provided his phone number          Undisputed
   19               and confirmed he would play the
   20               Infringing Work.
   21               Supporting Evidence: Frontera Decl.,
   22               ¶ 16, Ex. 15 at p. 148.
   23    29.        Maraj confirmed, “Ok I’ll text.”              Undisputed.
   24               Supporting Evidence: Frontera Decl.,
   25               ¶ 16, Ex. 15 at p. 148.
   26               [CONFIDENTIAL]
   27    30.        On August 10, 2018, Ms. Maraj’s lead          Undisputed.
   28
        1645051.1
                                                  -9-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 11 of 17 Page ID #:1357




    1    SUF Plaintiff’s Facts and Supporting                 Defendant’s Response and
    2    No.        Evidence                                  Supporting Evidence
    3               recording engineer, Aubry Delaine,
    4               reached out to the company that
    5               mastered Ms. Maraj’s songs for the
    6               Album, Chris Athens Masters, Inc., to
    7               ask that they master the Infringing
    8               Work and return clean and explicit
    9               versions.
   10               Supporting Evidence: Frontera Decl.,
   11               ¶ 28, Ex. 27.
   12    31.        Chris Athens Masters, Inc. mastered the Undisputed.
   13               Infringing Work on August 10, 2018.
   14               Supporting Evidence: Frontera Decl.,
   15               ¶ 19, Ex. 18 at p. 189-90; id. at ¶ 28,
   16               Ex. 27; id. at ¶ 20, Ex. 19 (Deposition
   17               of Aubry Delaine (“Delaine Dep.”) at
   18               206:16-208:4).
   19    32.        On August 10, 2018, David Castro of       Undisputed.
   20               Chris Athens Masters, Inc., sent Mr.
   21               Delaine links to download a clean and
   22               an explicit version of the Infringing
   23               Work.
   24               Supporting Evidence: Frontera Decl.,
   25               ¶ 19, Ex. 18 at p. 189-90; id. at ¶ 20,
   26               Ex. 19 (Delaine Dep. at 206:16-208:4).
   27    33.        The links only allowed for one            Undisputed.
   28
        1645051.1
                                                 -10-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 12 of 17 Page ID #:1358




    1    SUF Plaintiff’s Facts and Supporting                     Defendant’s Response and
    2    No.        Evidence                                      Supporting Evidence
    3               download each.
    4               Supporting Evidence: Frontera Decl.,
    5               ¶ 19, Ex. 18 at p. 189-90; id. at ¶ 20,
    6               Ex. 19 (Delaine Dep. at 206:16-208:4).
    7    34.        Mr. Delaine never sends unreleased            Undisputed.
    8               recordings of Ms. Maraj’s work without
    9               receiving instructions from Ms. Maraj.
   10               Supporting Evidence: Frontera Decl.,
   11               ¶ 20, Ex. 19 (Delaine Dep. at 203:16-
   12               23).
   13    35.        On August 11, 2018, Mr. Taylor posted         Undisputed that the posts exist.
   14               on his Instagram and Twitter accounts         Disputed that the posts are
   15               promoting the debut of the Infringing         admissible evidence for the
   16               Work on his show that night.                  reasons set forth in Minaj’s
   17               Supporting Evidence: Frontera Decl.,          objections to evidence filed
   18               ¶ 21, Ex. 20; id. at ¶ 22, Ex. 21; id. at ¶   concurrently herewith.
   19               17, Ex. 16 (Taylor Dep. at 167:18-
   20               168:23; 170:1-171:12).
   21    36.        Mr. Taylor received the Infringing            Undisputed that Taylor received
   22               Work via text sometime between (i)            the “Sorry” recording via text
   23               Ms. Maraj telling him “I’ll text” on          message. Disputed that he
   24               August 10, 2018, and (ii) his first social    received it during the time frame
   25               media post promoting the show early           alleged. The testimony in the
   26               afternoon the next day.                       referenced deposition transcript
   27               Supporting Evidence: Frontera Decl.,          sections is inapplicable to this
   28
        1645051.1
                                                 -11-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 13 of 17 Page ID #:1359




    1    SUF Plaintiff’s Facts and Supporting                  Defendant’s Response and
    2    No.        Evidence                                   Supporting Evidence
    3               ¶ 17, Ex. 16 (Taylor Dep. at 164:22-       issue. Taylor’s testimony makes
    4               165:14, 169:5-18, 158:11-22).              clear that he had possession of the
    5               [CONFIDENTIAL]                             recording prior to the posting of
    6                                                          his inadmissible tweets, but
    7                                                          Taylor otherwise disclaims any
    8                                                          knowledge as to when he
    9                                                          received the file. Lauritsen Decl.
   10                                                          at ¶ 2, Ex. B (“Taylor Tr.”) at
   11                                                          171:19-172:5.
   12    37.        The version of the Infringing              Undisputed that the file name was
   13               Work Mr. Taylor received was a             “01 Sorry – 72518 –
   14               mastered version entitled “01              master.mp3.” Disputed that the
   15               Sorry - 72518 - master.mp3”.               version Mr. Taylor received and
   16               Supporting Evidence: Frontera Decl.,       played was mastered.
   17               ¶23, Ex. 22; id. at ¶ 17, Ex. 16 (Taylor   Declaration of Aubry Delaine
   18               Dep. at 172:13-25, 174:22-176:21).         (“Delaine Decl.”) at ¶ 7; Taylor
   19                                                          Tr. at 89:7-15. Further disputed
   20                                                          that the deposition transcript
   21                                                          citations Chapman provides are
   22                                                          relevant to this question.
   23    38.        On August 11, 2018 at 7 PM EST, Mr.        Undisputed.
   24               Taylor broadcast his radio show on Hot
   25               97 FM.
   26               Supporting Evidence: Frontera Decl.,
   27               ¶ 17, Ex. 16 (Taylor Dep. at 166:9-13,
   28
        1645051.1
                                                 -12-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 14 of 17 Page ID #:1360




    1    SUF Plaintiff’s Facts and Supporting                Defendant’s Response and
    2    No.        Evidence                                 Supporting Evidence
    3               173:17-23).
    4    39.        Mr. Taylor played the Infringing         Undisputed.
    5               Work during the broadcast.
    6               Supporting Evidence: Frontera Decl.,
    7               ¶ 17, Ex. 16 (Taylor Dep. at 166:9-13,
    8               173:17-23).
    9
   10 ISSUE 4: Maraj’s conduct in distributing the Infringing Work was willful
   11 because she knew she needed Chapman’s consent to distribute the Infringing
   12 Work, and knew she did not have that consent.
   13               Issue No. 4, incorporates the Statements Minaj incorporates her responses
   14               of Undisputed Facts Nos. 1-39.           to Undisputed Facts Nos. 1-39.
   15
   16                    ADDITIONAL MATERIAL FACTS SUBMITTED BY
   17                                 DEFENDANT ONIKA MARAJ
   18    SUF Defendant’s Additional Material                 Supporting Evidence
   19    No.        Facts
   20    40.        At the time she recorded “Sorry,” Minaj Maraj Tr. at 13:17-14:18; 35:4-
   21               believed the song on which her           36:13.
   22               recording was based was written by
   23               Shelly Thunder.
   24    41.        At the time she recorded “Sorry,” Minaj Maraj Tr. at 35:25-36:13.
   25               had no idea whether the track would be
   26               distributed commercially.
   27    42.        At the time she recorded “Sorry,” Minaj Maraj Tr. at 35:4-36:13.
   28
        1645051.1
                                                 -13-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 15 of 17 Page ID #:1361




    1    SUF Defendant’s Additional Material                 Supporting Evidence
    2    No.        Facts
    3               had no intention of commercially
    4               distributing “Sorry” without securing
    5               any and all appropriate licenses.
    6    43.        Rights holders often request copies of   Lauritsen Decl. at ¶ 2, Ex. C
    7               new works during licensing discussions   (“Mannis-Gardner Tr.”) at
    8               for this purpose, so it makes sense to   260:19-24.
    9               have a pre-made version handy.
   10    44.        Prospective licensees anticipate these   Mannis-Gardner Tr. at 129:2-7;
   11               needs, so they almost always include     216:13-22.
   12               their proposed derivative works with
   13               their initial licensing requests.
   14    45.        After sending Taylor the message         Maraj Tr. at 75:13-77:11;
   15               “Okay, I’ll text,” and before Taylor     Lauritsen Decl. at ¶ 3, Ex. F
   16               played “Sorry” on the radio, Minaj had   [Depo Ex. 104]; Declaration of
   17               a change of heart and admonished         Onika Maraj (“Maraj Decl.”) at
   18               Taylor via Instagram message that he     ¶¶ 6-7.
   19               was not to play any material that was
   20               not included on Minaj’s album on the
   21               radio.
   22    46.        Neither Minaj nor anyone acting with     Maraj Tr. at 78:24-79:18;
   23               her authority sent Taylor “Sorry.”       Lauritsen Decl. at ¶ 2, Ex. D
   24                                                        (“Roberson Tr.”) at 22:22-24;
   25                                                        Lauritsen Decl. at ¶ 2, Ex. E
   26                                                        (“Delaine Tr.”) at 69:23-70:10;
   27                                                        Taylor Tr. at 22:8-18; 24:21-24;
   28
        1645051.1
                                                 -14-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 16 of 17 Page ID #:1362




    1    SUF Defendant’s Additional Material                 Supporting Evidence
    2    No.        Facts
    3                                                        162:7-12.
    4    47.        The 01 Sorry – 72518 – master.mp3 file Delaine Decl. at ¶¶ 3-7.
    5               name was generated by Serban Ghenea,
    6               who provided mixing services for
    7               Minaj.
    8    48.        Serban Ghenea completed his mixing       Delaine Decl. at ¶ 7.
    9               services on “Sorry” on or around July
   10               25, 2018.
   11    49.        A commercial quality recording of a hip Delaine Decl. at ¶ 7.
   12               hop track that had been professionally
   13               mastered is not transmittable via text
   14               message on account of its file size.
   15    50.        On or around August 3, 2018, Minaj       Maraj Tr. at 64:12-66:2;
   16               sent Nas a copy of what was then the     Lauritsen Decl. at ¶ 4, Ex. G
   17               “latest” mix of the “Sorry” recording.   [Depo Exhibit 102]
   18    51.        In the correspondence between Minaj      Maraj Tr. at 64:12-65:9; Maraj
   19               and Nas in the days leading up to the    Tr. at 71:4-7; Lauritsen Decl. at ¶
   20               broadcast of the “Sorry” recording on    4, Ex. G [Depo Exhibit 102]
   21               the radio, Nas made clear his own
   22               frustrations with Chapman’s refusal to
   23               issue a license for the recording’s
   24               commercial distribution.
   25
   26
   27
   28
        1645051.1
                                                 -15-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
Case 2:18-cv-09088-VAP-SS Document 69 Filed 08/24/20 Page 17 of 17 Page ID #:1363




    1
    2 DATED: August 24, 2020                   BROWNE GEORGE ROSS LLP
    3                                             Peter W. Ross
                                                  Eric C. Lauritsen
    4
    5
                                               By:        /s/Peter W. Ross
    6                                                     Peter W. Ross
    7                                          Attorney for Defendant Onika Tanya Maraj
                                               p/k/a Nicki Minaj
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1645051.1
                                                 -16-                 Case No. 2:18-cv-9088-VAP-SS
             DEFENDANT ONIKA TANYA MARAJ’S RESPONSES TO PLAINTIFF’S SEPARATE STATEMENT OF
                 UNDISPUTED FACTS IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
